DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 28 January 2022.
Claims 5, 15, and 36 have been amended.
Claims1-4, 19, 24-35 and 37-40 were previously canceled.
Claims 5-18, 20-23, 36 and 41 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2021 and 6 December 2021 were filed after the mailing date of the initial disclosure.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these rejections are respectfully maintained and updated below in response to the amendments.


Response to Arguments
Applicant’s arguments filed on 28 January 2022 have been fully considered but are not persuasive.
Applicant argues that generally, the claimed invention provides a technical feature for realizing precise clustering of massive data which is applicable for various industry applications.   Examiner respectfully disagrees.  The standard for 101 eligibility requires a 2 step analysis that considered whether the claim recites and is directed to an abstract idea.  The claims are considered to recite an abstract idea that is grouped as a mental process or complex math.  These limitations are not integrated into a practical application merely by describing that the results can be used in data processes systems.  The additional elements claimed are merely a hardware processor that executes instructions, thus the steps are merely applied, by the hardware processor.  These elements do not amount to significantly more.
Applicant argues that the limitations cannot be achieved through mental processes.  Examiner respectfully disagrees.  There is no claimed function or feature that falls outside of the abstract idea groups for either mental processes or mathematical concepts.  The claimed limitations are merely applied “by a computer” in a computerize or object oriented environment.  The ability to analyze and segment data is an analytic problem that exists outside of the computing realm, the computer instead acts as a tool to apply the claimed methodology.  There is no integration that shows how the hardware processor meaningfully limits the implementation of the abstract idea or amounts to significantly more.
Applicant argues that the method uses mutually repulsing centroids to reduce computation effort of generating object clusters.  Describing that the clustering of vast populations of data is computationally intensive and the computation effort can be extensive and reduced based on selections and thus requires the use of a computer does not illustrate a meaningful integration or amount to significantly more.  The use of a computer in a generalize fashion to apply the clustering and segmentation techniques does not meaningfully limit the otherwise abstract claims.  In order for the additional of a computer to impose a meaningful limit on the scope of the claim it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly or easily.  The claims do not capture or illustrate how computational effort is measured or reduced based on the methodology and result realized in the claims.  There is no clear link showing how the created sets of uniformly spaced centroids solves a technical problem or overcomes constraints of hardware and processing power of existing computers.  
Applicant argues that the claims are not directed to abstract concepts and that the claims contain an inventive step and thus are patent eligible. Examiner respectfully disagrees.  The claims are directed to a series of analyses that are considered abstract and are merely applied “by a computer” via instructions that do not integrate the abstract idea nor do they amount to significantly more.  Novelty is not the standard for 101 eligibility and the presence of an inventive concept related to the technology or technical implementation must be present to illustrate that the claims are integrated into a practical application or amount to significantly more.  Neither are the case here.  The 101 rejection is respectfully maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-18, 20-23, 36 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite a methodology for generating centroids by 
This judicial exception is not integrated into a practical application.  The claims recite objects and employing a processor to execute instructions for initializing performance and terminating performance of the process as well as describing the end result being a created set of centroids for use in data processing systems.  These steps are recited at a high level of generality and merely automated the claimed methodology.  Each of the additional limitations is no more than mere instructions to apply the executing using a generic computer and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong two, the additional elements in the claims amount to no more than merely instructions to apply the exception using a generic processor or generic programming constructs.  The same analysis applies here in 2B and does not provide an inventive concept.  Describing that the end result, the created centroids are for use in data processing systems is merely description and does not transform the claims into a patent eligible invention, nor does it amount to significantly more, it merely describes an intended use or further application in a specific environment without actually realizing that functionality in the claimed invention.
Dependent claims 6-14, 16-18, 20-23 and 41 are dependent upon the independent claims, include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims recite additional limitations that merely narrow the abstract idea by describing additional mental process observations and evaluations and mathematical formulas/calculations including 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623